Citation Nr: 0530152	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, and, if so, whether service connection is 
warranted.
  
2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in June 2002 
and August 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans.

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that time, the 
veteran submitted additional evidence with a waiver of RO 
consideration.


FINDINGS OF FACT

1.  A claim for service connection for a knee condition was 
denied by a December 1993 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the December 1993 rating 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have a left knee disability that is 
related to active service.

4.  The veteran does not have a right ankle disability that 
is related to active service.




CONCLUSIONS OF LAW

1.  The December 1993 rating decision which denied a claim 
for service connection for a knee condition is final. 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left knee 
disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2005).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
appellant's three-volume claims folder, which includes, but 
is not limited to:  prior rating decisions; the appellant's 
contentions; VA examination report dated in January 2005; and 
VA records for outpatient treatment.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 	(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.	Left Knee 

The veteran contends he is entitled to service connection for 
a left knee disability as a result of an injury he sustained 
during service.  By rating decision in December 1993, the RO 
denied the veteran's claim on the basis that the evidence of 
record was not sufficient to determine the true nature and 
extent of any chronic knee pathology.  The veteran did not 
appeal the RO's decision.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Essentially, what the veteran needs to submit to reopen his 
claim is evidence that he has a current left knee disability 
which is medically linked to his left knee problems 
documented in service or evidence of arthritis of the left 
knee within one-year from his date of discharge.

The evidence of record at the time of the December 1993 
denial consisted of the veteran's service medical records.  A 
May 1989 screening note of acute medical care indicated that 
the veteran was experiencing bilateral knee pain for three 
months with no history of injury.  A May 1991 consultation 
sheet noted that around May 8, 1991 while he was in Saudi 
Arabia, the veteran slipped getting out of the shower.  The 
veteran complained of left knee pain worse with squatting, 
walking or jogging.  The veteran reported one episode of 
effusion at AIT with no buckling or locking.  Assessment was 
left knee RPPS due to history of symptoms during AIT which 
resolved.  The physician noted that he felt that the left 
knee symptoms would resolve in 6 to 8 weeks time, but could 
be followed up if symptoms persisted.   A June 1991 Southwest 
Asia Demobilization/Redeployment Medical Evaluation indicated 
the veteran suffered a twisted left knee.  A June 1991 Report 
of Medical Examination noted normal lower extremities and no 
defects or diagnoses.  

The veteran's application to reopen his claim of service 
connection for a left knee disorder was received in April 
2002.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an August 2003 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for a left knee condition.  However, in a 
February 2005 Statement of the Case (SOC), the claim was 
reopened but service connection for a left knee condition was 
denied on the merits.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Since the last final disallowance, the veteran appeared 
before the undersigned Veterans Law Judge for a personal 
hearing.  He testified to the details surrounding the in-
service left knee injury.  

In addition, VA treatment records obtained since the last 
final denial include a March 2002 access clinic record which 
indicates that the veteran presented for follow up for, among 
other things, knee pain; a May 2002 pain clinic nursing note 
which indicates the knee as a primary pain location; a 
December 2002 Servcare note which documents knees bilateral 
equal in size, orientation, bony landmarks, no synovial 
thickening noted, no effusions, weight bearing within normal 
limits bilaterally; a March 2003 Servcare clinic note which 
documents history of trauma while in service to left knee, 
complaints of intermittent and severe pain, and negative x-
rays; a July 2003 rehab medicine clinic note which documents 
a history of trauma while in service to left knee and notes 
physical examination with tenderness to palpation on inferior 
pole of left patella, left knee exam otherwise benign and 
assessing right knee patellar tendonitis; a July 2004 rehab 
medicine clinic note which noted a history of trauma while in 
service to left knee and that pain in left knee was 
underneath inferior pole of patella; and a September 2004 
consult note which diagnosed the veteran with left knee 
patellar tendonitis.


Further, a VA examination was conducted in January 2005 in 
which the veteran's claims file was reviewed and his left 
knee was examined.  The examiner noted the knee and patella 
to be stable with no swelling, no crepitance, negative 
McMurray's sign, negative drawer sign, no discomfort on 
patellar compression, normal range of motion actively, 
passively, repetitively and against resistance.  The examiner 
noted that x-rays of the left knee taken 14 years after his 
minor injuries showed no secondary changes.  The examiner 
noted that the fact that the veteran had no x-rays at that 
point and normal physical findings suggest that the 
patellofemoral syndrome had resolved, and there was no 
evidence of any permanent changes whatsoever.    

The Board finds the evidence received since the December 1993 
rating decision raises a reasonable possibility of 
substantiating the claim.  At the time of the 1993 decision, 
the veteran had failed to report for VA examination, and the 
claim was denied since there was no evidence of the nature or 
extent of the claimed disability.  There is now a diagnosis 
in the treatment records.  The VA outpatient treatment 
records include a history of trauma to the left knee during 
service and a current diagnosis of left knee patellar 
tendonitis.  This is at least enough to reconsider the 
veteran's claim on the merits.  Since the RO did so as well, 
there is no prejudice to the veteran by the Board doing so.

As noted above, the veteran currently has left knee patellar 
tendonitis, and there is clear evidence of in-service knee 
injury.  The question, then, is whether the veteran's current 
knee condition is related to the trauma documented in service 
or to any incident of service.  This question must be 
answered in the negative.  Although the outpatient treatment 
records note the correct history of the in-service knee 
trauma, no medical professional expressly concluded that the 
current condition is a result of that trauma.  The only 
medical opinion of record is unfavorable to the claim.  The 
VA examiner noted that there was no evidence of any permanent 
changes whatsoever and that the patellofemoral syndrome had 
resolved.  Because the evidence does not show the current 
left knee disability is related to the injury the veteran 
sustained during service, the claim must be denied.  The 
Board recognizes the veteran's sincere belief that such a 
relationship exists, but he does not possess the medical 
knowledge needed to render a competent opinion on this 
matter.  With no opinions to the contrary, the Board has no 
choice but to rely on the opinion of the VA examiner, which 
is unequivocally against the claim. 

III.	Right ankle

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As noted above, to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The service medical records document that the veteran 
sustained an injury to his right ankle during service.  A May 
1991 consultation sheet noted that around May 8, 1991 while 
he was in Saudi Arabia, the veteran slipped getting out of 
the shower.  The veteran's ankle was wrapped in an Ace 
bandage, and he was on crutches for three days.  The veteran 
complained of continued swelling and pain in his right ankle.  
Assessment was right ankle ligament sprain.  The physician 
noted that he felt that the right ankle would need another 4 
to 6 weeks to heal fully.  A June 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation indicated the 
veteran suffered a torn right ankle ligament.  A June 1991 
Report of Medical Examination noted normal lower extremities 
and noted no defects or diagnoses.

The Board notes that the veteran has been diagnosed by VA 
physicians as having chronic sprain right ankle.  The record 
indicates that a March 2003 urgent care note documents 
history of injury to right ankle years before.  The veteran 
stated that he was walking when he heard his ankle "pop" 
and that he had swelling and discomfort ever since.  There 
was no increased warmth of ankle.  X-ray of the ankle showed 
chronic soft-tissue swelling of the right ankle but no 
fracture.  Impression was ankle sprain.  Servcare clinic 
notes in April and December 2003 document that the veteran's 
right ankle joint appeared larger than his left, without 
effusion, inflammation, orientation, bony landmarks and noted 
weight bearing was within normal limits as well as a healed 
scar over right lateral malleolus.  There is a notation in 
July 2003 that MRI had shown changes indicative of chronic 
ankle sprain.  A February 2004 Servcare clinic note 
documented that the veteran's right ankle joint appeared 
larger than his left, without effusion.  

The January 2005 VA examiner noted that examination of the 
right ankle revealed a stable ankle with no swelling, normal 
range of motion actively, passively, repetitively, and 
against resistance.  X-rays showed no secondary changes.  The 
examiner stated that there was no evidence of any permanent 
changes whatsoever.  He also stated that the fact that the 
veteran had no physical findings suggest that the right ankle 
sprain had resolved.

There are no treatment records for the veteran's right ankle 
in the claims file since February 2004.  As there was no 
right ankle disability demonstrated at the January 2005 VA 
examination, and as there are no medical records 
demonstrating a right ankle disability since the January 2005 
VA examination, the medical evidence fails to show that the 
veteran currently suffers from a right ankle disability.  
However, even if the Board were to accept the outpatient 
treatment records diagnosis of chronic ankle sprain as 
indicative of a current disability, the claim would still 
fail.  The fact that the veteran incurred an ankle injury 
during service is not enough; there must be competent 
evidence of a relationship between that injury and the 
current condition.  As noted above, the VA examiner concluded 
such a relationship does not exist, and there is no evidence 
to the contrary.  The criteria, then, for establishing 
service connection for a right ankle disability have not been 
established.  38 C.F.R. § 3.303.  Again, the Board recognizes 
the veteran's belief in the validity of his claim, but he is 
not competent to provide a medical opinion.
 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right ankle disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that he has a current right ankle disability that is 
related to service.  There is not an approximate balance of 
evidence.  There is evidence not favorable to the claim that 
is of more probative value than the favorable evidence, and 
it is not error for the Board to favor certain evidence.  The 
weight to be accorded the medical evidence must be determined 
by the quality of it and not by quantity.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in May 2002.  That letter 
advised the veteran what information and evidence was needed 
to reopen and substantiate the claims decided herein and of 
his and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statements of the case (SOCs), and 
the supplemental SOC (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the SOCs.  

The RO's May 2002 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  When considering the notification letters, the 
rating decision on appeal, the statements of the case (SOCs), 
and the supplemental SOC (SSOC), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the May 2002 notice letter, which preceded the June 2002 and 
August 2003 rating decisions, satisfies the timing element of 
the Pelegrini decision for the veteran's claims on appeal.    

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations to obtain an 
opinion as to whether a left knee disability or a right ankle 
disability could be directly attributed to service.  The 
Board notes that the veteran contends that the VA examination 
afforded in January 2005 was inadequate.  The Board 
disagrees.  For the purpose of determining whether the 
veteran suffers from a disability related to his active 
service, the examination was adequate.  The January 2005 
examination report reveals range of motion determinations as 
well as other physical findings, and the examiner reviewed 
the results of diagnostic tests such as x-rays.  The examiner 
had the claims file to review and discussed the veteran's 
history of in-service injuries.    

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a left knee 
disability is granted.  Service connection for a left knee 
disability is, however, denied.

Entitlement to service connection for a right ankle 
disability is denied.



	                        
____________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


